Case 2:19-cv-00496 Document 1-5 Filed 07/03/19 Page 1 of 1 PagelD #: 30

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS

Wi VWeoenns , Cattry

(b) County of Residence of First Listed Plaintiff

Kanawha

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Foul M: Streebel, Esquire

NOTE:

 

DEFENDANTS
Wvhoc, Lor: Nove
Werld Hlth Gureeh tne. Craig

k

Attorneys (If Known)

Bands. Minty, E squire
Sef fF Litly, Esquete. Cty eddredles Notre)

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

Il. BASIS OF JURISDICTION (Place an “X°” in One Box Only)

 

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

O 448 Education

 

 

 

 

555 Prison Condition

O01. U.S. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 G1 Incorporated or Principal Place go4 04
of Business In This State
O 2. US. Government O 4 Diversity Citizen of Another State M2 © 2 Incorporated and Principal Place as 5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a 0 3 O 3 Foreign Nation o6 96
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY [_OTHERSTATUTES _]
O 110 Insurance PERSONAL INJURY PERSONAL INJURY © 625 Drug Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
© 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal © 376 Qui Tam (31 USC
© 130 Miller Act O 315 Airplane Product Product Liability © 690 Other 28 USC 157 3729(a))
© 140 Negotiable Instrument Liability © 367 Health Care/ © 400 State Reapportionment
© 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights © 430 Banks and Banking
© 151 Medicare Act © 330 Federal Employers’ Product Liability CO 830 Patent © 450 Commerce
© 152 Recovery of Defaulted Liability O) 368 Asbestos Personal OC 835 Patent - Abbreviated © 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application 0 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability © 840 Trademark Corrupt Organizations
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 480 Consumer Credit
of Veteran’s Benefits J 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards O 861 HIA (1395ff) © 485 Telephone Consumer
© 160 Stockholders’ Suits (7 355 Motor Vehicle © 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
(J 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management O 863 DIWC/DIWW (405(g)) |O 490 Cable/Sat TV
195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI © 850 Securities/Commodities/
(7 196 Franchise Injury © 385 Property Damage © 740 Railway Labor Act 0 865 RSI (405(g)) Exchange
J 362 Personal Injury - Product Liability © 751 Family and Medical © 890 Other Statutory Actions
Medical Malpractice Leave Act © 891 Agricultural Acts
| ”_REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS © 893 Environmental Matters
210 Land Condemnation % 440 Other Civil Rights Habeas Corpus: © 791 Employee Retirement O 870 Taxes (USS. Plaintiff O 895 Freedom of Information
© 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) Act
1 230 Rent Lease & Ejectment 1 442 Employment 1 510 Motions to Vacate © 871 IRS—Third Party 1 896 Arbitration
© 240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 O 899 Administrative Procedure
1 245 Tort Product Liability Accommodations © 530 General Act/Review or Appeal of
© 290 All Other Real Property G 445 Amer. w/Disabilities -] J 535 Death Penalty IMMIGRATION Agency Decision
Employment Other: © 462 Naturalization Application 1 950 Constitutionality of
© 446 Amer. w/Disabilities -| 540 Mandamus & Other {9 465 Other Immigration State Statutes
Other 550 Civil Rights Actions
o
a

 

 

560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

V. ORIGIN (Place an “xX” in One Box Only)

O11 Original

Proceeding

(K2 Removed from
State Court

3

Remanded from
Appellate Court

a4

Reinstated or OO 5 Transferred from © 6 Multidistrict
Reopened Another District Litigation -
(specify) Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VI. CAUSE OF ACTION

28 U.S.C. 1331

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

 

 

Brief description of cause:

Civil Rights - Eighth Amendment to US Constitution, Personal Injury -- negligence

 

VIT. REQUESTED IN
COMPLAINT:

(1 CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

(See instructions):

DEMAND $

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

Wh Yes ONo

 

 

IF ANY JUDGE _ DOCKET NUMBER ee
DATE SIGNATURE OF ATTORNEY OF RECORD
07/03/2019 /s/ David J. Mincer
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
